Eckebt, J. During the months of May and June, 1943, claimant furnished telephone service at its Blue Island Exchange to the Department of Public Works and Buildings, Division of Highways, of the State of Illinois, pursuant to a contract with the Department. Exchange service furnished by the claimant from June 21, 1943, to June 30, 1943, was in the amount of $6.80 and toll service furnished by the claimant from May 21, 1943, to June 30, 1943, was in the amount of $156.05, or a total of $162.85. Invoices for these services were presented for payment in the usual course of business. Due to shortage of clerks and turn over of personnel in the district office of the Division of Highways, the invoices did not reach the central office until after September 30, 1943, after the lapse of the appropriation. Claimant has furnished properly and duly authorized services for the respondent; claimant submitted its invoices to the respondent within a reasonable time, and has not received payment; such non-payment is due to no fault on the part of the claimant; when the charges were incurred there remained a sufficient unexpended balance in the appropriation from which payment could have been made. Claimant is, therefore, entitled to an award. (Koppein vs. State, 12 C. C. R., 395.) An award is therefore made in favor of the claimant in the sum of $162.85.